DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 21, 2020 has been entered.
 Response to Amendment
Claim(s) 1-4, 6-21 are examined. Claim 5 has been cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 12 recites “the second most 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-9, 11, 12, 14, 15, 16, 18, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alvanos (U.S. 2016/0186583) in view of Reynolds (U.S. 2018/0163552) and Al-Luhaibi (THERMAL ANALYSIS OF COOLING EFFECT ON GAS TURBINE BLADE, International Journal of Research in Engineering and Technology, Volume: 03 Issue: 03 | Mar-2014).
In regards to claims 1-3, Alvanos teaches a first turbine (46, Fig. 1), a first compressor (44), and a first core shaft (30) connecting the first turbine to the first compressor (¶41); a second turbine (54), a second compressor (52), and a second core shaft (32) connecting the second turbine to the second compressor (¶41), the second turbine, second compressor, and second core shaft being arranged to rotate at a higher rotational speed than the first core shaft (¶41, the second core shaft is the high speed spool and the first core shaft is the low speed spool), the second turbine comprising at least two rows of stator vanes and at least two rows of rotor blades (Fig. 1, ¶42, the second turbine includes two stages), and both of a second most axially upstream row of the stator vanes in the second turbine and a second most axially upstream row of the rotor blades in the second turbine comprise at least one ceramic matrix composite component (Alvanos in FIGS. 2A, 2B and ¶51 describes turbine blade 64 used in the turbines, such as the first turbine and the second turbine. In ¶53, the airfoil assembly including blade 64 is described as being formed from a CMC. In ¶62, Alvanos describes the airfoil assembly can be used for vanes as well as blades.), the gas turbine engine further comprising: a fan (42) comprising a plurality of fan blades (¶41, the driven fan has to have at least two blades for balance); and a gearbox (48) that receives an input from the first core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the first core shaft (¶41). 
Alvanos teaches the engine being operated on an aircraft that reaches cruise conditions (e.g., ¶48, Mach .8 at 35,000 feet). The turbine is cooled at these conditions. Max power operating conditions are typically at take-off for an aircraft. The engine on an aircraft goes 
Alvanos labels Fig. 2A as a perspective view of the airfoil having a cooling passage. In ¶51, Alvanos discusses that the turbine blade 64 provides an inner flow path and Fig. 5B shows a hollow interior of the blade. However, Alvanos doesn’t teach details regarding the blade cooling or the turbine entry temperature. 
Reynolds shows a similar engine design as Alvanos (Fig. 1). Reynolds discusses turbine airfoils that are formed using a CMC material (¶31). The blades can be a hybrid of metal and CMC materials (¶52), which is also taught by Alvanos (¶53). The airfoil define one or more cavities for receiving a flow of cooling fluid, e.g., a flow of pressurized air diverted from the HP compressor. This flow bypasses the combustor. The cavities provide cooling to one or more portions of the airfoil (¶32). Further, the blades have exterior holes (130, Fig. 6) for film cooling. Although, it is noted the film cooling occurs in the interior of the blades independent of whether film cooling is provided on the exterior of the blade. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the turbine blades of Alvanos with cooling passages that provide interior and/or exterior film cooling of the blade where part of the flow that enters the engine core bypasses the combustor and is used as turbine cooling flow to cool the first and second turbines, as taught by Reynolds, in order to cool one or more portions of the turbine blades, as taught by Reynolds.
Al-Luhaibi teaches methods for calculating the mass of required coolant for cooling components in a gas turbine engine (Section 2.4). As described in the Introduction, the methods are for improving aero engine designs. In particular, the methods are for examining the trade-offs between increasing thrust via increasing turbine entry temperature, cooling mass flow ratio of 2000 K/.145=13,793 K, which is within each of the ranges of between 8000 K to 20000 K, 9000 K to 20000 K and 10000 K to 20000 K recited in claims 1-3 respectively.
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have the engines of Alvanos in view of Reynolds to have a cooling efficiency ratio of between 8000 K to 20000 K, 9000 K to 20000 K or 10000 K to 20000 K and a turbine entry temperature being greater than 1800 K, as taught by Al-Luhaibi in order to apply a known technique, predicting cooling requirements of components in a gas turbine engine, to a known device ready for improvement, the gas turbine engines of Alvanos in view of Reynolds, to yield a predictable result of improving the design of the engine, as taught by Al-Luhaibi (Introduction). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). MPEP 2143, I, D.
In regards to claim 4, Alvanos in view of Reynolds and Al-Luhaibi teaches the invention as discussed above and Alvanos further teaches at cruise conditions, a bypass flow efficiency ratio less than .02 (Alvanos teaches a bypass ratio at cruise conditions of greater than about 10 (¶47). The cooling to bypass flow efficiency ratio, defined as the ratio of the turbine 
In regards to claim 7, Alvanos in view of Reynolds and Al-Luhaibi  teaches the invention as discussed above and Alvanos further teaches the first turbine comprises at least one ceramic matrix composite (FIGS. 2A, 2B and ¶51 describe turbine blade 64 used in the turbines, such as the first turbine and the second turbine. In ¶53, the airfoil assembly including blade 64 is described as being formed from a CMC).
In regards to claim 8, Alvanos in view of Reynolds and Al-Luhaibi  teaches the invention as discussed above and Alvanos further teaches a most axially upstream row of stator vanes are metallic or ceramic matrix composite (FIGS. 2A, 2B and ¶51 describe turbine blade 64 used in the turbines, such as the first turbine and the second turbine. In ¶53, the airfoil assembly including blade 64 is described as being formed from a CMC. In ¶62, Alvanos describes the airfoil assembly can be used for vanes as well as blades.)
In regards to claim 9, Alvanos in view of Reynolds and Al-Luhaibi teaches the invention as discussed above and Alvanos further teaches a most axially upstream row of rotor blades in the second turbine are metallic or ceramic matrix composite (FIGS. 2A, 2B and ¶51 describe turbine blade 64 used in the turbines, such as the first turbine and the second turbine. In ¶53, the airfoil assembly including blade 64 is described as being formed from a CMC or CMC/Metal Hybrid.).
In regards to claim 11, Alvanos in view of Reynolds and Al-Luhaibi teaches the invention as discussed above and Alvanos further teaches the turbine comprises at least two rows 
In regards to claim 12, Alvanos in view of Reynolds and Al-Luhaibi teaches the invention as discussed above and Alvanos further teaches the second most axially upstream row of rotor blades comprise a ceramic matrix composite (In Fig. 1, Alvanos shows a two stage high pressure turbine 54 and a five stage low pressure turbine 46. FIGS. 2A, 2B and ¶51 describe turbine blade 64 used in the turbines, such as the high pressure turbine or the low pressure turbine. In ¶53, the airfoil assembly including blade 64 is described as being formed from a CMC. In ¶62, Alvanos describes the airfoil assembly can be used for vanes as well as blades/).
In regards to claim 14, Alvanos in view of Reynolds and Al-Luhaibi teaches the invention as discussed above and Alvanos further teaches the axially most upstream row of stator vanes in the first turbine comprise a ceramic matrix composite (FIGS. 2A, 2B and ¶51 describe turbine blade 64 used in the turbines, such as the first turbine and the second turbine. In ¶53, the airfoil assembly including blade 64 is described as being formed from a CMC. In ¶62, Alvanos describes the airfoil assembly can be used for vanes as well as blades.)
In regards to claim 15, Alvanos in view of Reynolds and Al-Luhaibi teaches the invention as discussed above and Alvanos further teaches the blades in the first turbine and hence the axially most upstream row of rotor blades in the first turbine comprise a ceramic matrix composite (FIGS. 2A, 2B and ¶51 describe turbine blade 64 used in the turbines, such as 
In regards to claim 16, Alvanos in view of Reynolds and Al-Luhaibi teaches the invention as discussed above, which includes a turbine entry temperature of 2000 K, which is in the range of 1800 K to 2100 K, as claimed. 
In regards to claim 18, Alvanos in view of Reynolds and Al-Luhaibi teaches the invention as discussed above and Alvanos further teaches a gear reduction ratio of the gear box is greater than about 2.3. In the case where the claimed ranges, in this case a gear reduction ratio of the gearbox between 3.3 to 4, "overlap or lie inside ranges disclosed by the prior art," in this case, greater than 2.3, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), 2144.05, I.
In regards to claim 20, Alvanos teaches a first turbine (46, Fig. 1), a first compressor (44), and a first core shaft (30) connecting the first turbine to the first compressor (¶41); a second turbine (54), a second compressor (52), and a second core shaft (32) connecting the second turbine to the second compressor (¶41), the second turbine, second compressor, and second core shaft being arranged to rotate at a higher rotational speed than the first core shaft (¶41, the second core shaft is the high speed spool and the first core shaft is the low speed spool), the second turbine comprising at least two rows of stator vanes and at least two rows of rotor blades (Fig. 1, ¶42, the second turbine includes two stages), and both of a second most axially upstream row of the stator vanes in the second turbine and a second most axially upstream row of the rotor blades in the second turbine comprise at least one ceramic matrix composite component (Alvanos in FIGS. 2A, 2B and ¶51 describes turbine blade 64 used in the turbines, such as the first turbine and the second turbine. In ¶53, the airfoil assembly including blade 64 is described 
Alvanos teaches engine is operated on an aircraft that reaches cruise conditions (e.g., ¶48, Mach .8 at 35,000 feet). The turbine is cooled at these conditions. Max power operating conditions are typically at take-off for an aircraft. The engine on an aircraft goes through max power conditions on take-off prior to reaching the cruise conditions. In Alvanos, a turbine entry temperature is generated at the max power conditions.
Alvanos labels Fig. 2A as a perspective view of the airfoil having a cooling passage. In ¶51, Alvanos discusses that the turbine blade 64 provides an inner flow path and Fig. 5B shows a hollow interior of the blade. However, Alvanos doesn’t teach details regarding the blade cooling or the turbine entry temperature. 
Reynolds shows a similar engine design as Alvanos (Fig. 1). Reynolds discusses turbine airfoils that are formed using a CMC material (¶31). The blades can be a hybrid of metal and CMC materials (¶52), which is also taught by Alvanos (¶53). The airfoil define one or more cavities for receiving a flow of cooling fluid, e.g., a flow of pressurized air diverted from the HP compressor. This flow bypasses the combustor. The cavities provide cooling to one or more portions of the airfoil (¶32). Further, the blades have exterior holes (130, Fig. 6) for film cooling. Although, it is noted the film cooling occurs in the interior of the blades independent of whether film cooling is provided on the exterior of the blade. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the 
Al-Luhaibi teaches methods for calculating the mass of required coolant for cooling components in a gas turbine engine (Section 2.4). As described in the Introduction, the methods are for improving aero engine designs. In particular, the methods are for examining the trade-offs between increasing thrust via increasing turbine entry temperature, cooling mass flow requirements to maintain the blade below a particular temperature and the effects on engine performance from bleeding air from the compressor to use for cooling. Fig. 4 shows cooling requirements as a function of turbine inlet temperature for a first state stator, a first stage rotor, a second stage stator and a second state rotor in a gas turbine engine. In Fig. 4, the cooling flow requirement is a fraction of the mass of the exhaust gas from the engine core. By conservation of mass, the exhaust gas from the engine core equals the mass flow rate of the flow entering the engine. At a turbine inlet temperature of 2000 K, which is greater than 1800 K, as claimed, the cooling flow requirement is approximately (.055+.04+.03+.02) =.145. This provides a cooling efficiency ratio of 2000 K/.145=13,793 K, which is within each of the ranges of between 8000 K to 20000 K, 9000 K to 20000 K and 10000 K to 20000 K recited in claim 1 respectively.
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have the engines of Alvanos in view of Reynolds to have a cooling efficiency ratio of between 8000 K to 20000 K, 9000 K to 20000 K or 10000 K to 20000 K and a turbine entry temperature being greater than 1800 K, as taught by Al-Luhaibi in order to apply a known technique, predicting cooling requirements of components in a gas turbine 
Alvanos in view of Reynolds and Al-Luhaibi teaches the invention as discussed above so far and Alvanos in view of Reynolds and Al-Luhaibi further teaches, at cruise conditions, a bypass flow efficiency ratio, defined as the ratio of the turbine cooling flow the bypass flow through a bypass duct is in the range of from .005 to .02 (Alvanos teaches a bypass ratio at cruise conditions of greater than about 10 (¶47). The cooling to bypass flow efficiency ratio, defined as the ratio of the turbine cooling flow to the bypass flow through a bypass duct is equal to the cooling flow requirement divided by the bypass ratio. Using a value of .145 for the cooling flow requirement as taught by Alvanos in view of Reynolds and Al-Luhaibi and a bypass ratio of 10 at cruise conditions as taught by Alvanos provides a value of .0145, which is within the claimed range of .005 to .02).
In regards to claim 21, Alvanos in view of Reynolds and Al-Luhaibi teaches the invention as discussed above, which includes a turbine entry temperature of 2000 K, which is in the range of 1900 K to 2050 K, as claimed.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alvanos (U.S. 2016/0186583) in view of Reynolds (U.S. 2018/0163552) and Al-Luhaibi (THERMAL ANALYSIS OF COOLING EFFECT ON GAS TURBINE BLADE, International Journal of Research in Engineering and Technology, Volume: 03 Issue: 03 | Mar-2014), as applied to claim 1 above, and in further view of Greitzer (MIT, Volume 2: Appendices –Design Methodologies for Aerodynamics, Structures, Weight, and Thermodynamic Cycles, Final Report, Cooperative Agreement Number NNX08AW63A).
In regards to claim 6, Alvanos in view of Reynolds and Al-Luhaibi teach the invention as discussed above for claim 1. Alvanos in view of Reynolds and Al-Luhaibi teach the blades of stators and rotors of the second turbine can be formed from CMCs. Alvanos, Reynolds and Al-Luhaibi don’t explicitly specify a value for the mass of ceramic matrix composite in the second turbine. Greitzer teaches weight values for engine components in the second turbine, such as rotor blades and stator blades in the second turbine for various engines (HPT, Table H.4). In Table H.5, Greitzer teaches a 30-40% weight reduction using CMC blades as compared to Nickel Alloy blades in the second turbine. 
	As an example, in Table H.3 of Greitzer, the second turbine of a CFM56-7B7 weighs 509 pounds. The rotor and stator blades weigh 96 pounds. If the weight of the rotor and stator blades is reduced 30% by using CMCs in accordance with table H.5, the weight of the blades and hence the weight of the second turbine is reduced by about 29 pounds. Hence, the weight of the blades is 67 pounds and the weight of the turbine is 480 pounds. Thus, Greitzer teaches the mass of the ceramic matrix composite in the second turbine is 14%, which is in the range of 2% to 15%.   
Alvanos discloses that only a portion of the rotor and stator blades may be formed from a CMC material in the second turbine (e.g., a turbine blade with a CMC portion and a metal portion, ¶53). In such embodiments, the weight savings are reduced. Hence, values of less than 14% are taught.
	It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to modify the engines of Alvanos in view of Reynolds and Al-Luhaibi to have the mass of ceramic matrix composite in the second turbine in the range of from .
Claims 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alvanos (U.S. 2016/0186583) in view of Reynolds (U. S. 2018/0163552) and Al-Luhaibi (THERMAL ANALYSIS OF COOLING EFFECT ON GAS TURBINE BLADE, International Journal of Research in Engineering and Technology, Volume: 03 Issue: 03 | Mar-2014), as applied to claims 1 and 12 above, and in further view of Morrison (U.S. Patent No. 6,197,424).
In regards to claim 10, Alvanos in view of Reynolds and Al-Luhaibi teach the invention as discussed above for claim 1. However, Alvanos in view of Reynolds and Al-Luhaibi doesn’t teach rotors surrounded by seal segments formed from a CMC composite. Morrison teaches seal segments (10) for rotor blades formed from a CMC composite (Abstract, Fig. 1).  It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to modify the engines of Alvanos in view of Reynolds and Al-Luhaibi to have a most axially upstream row of rotor blades in the second turbine being radially surrounded by seal segments and the seal segments comprise a ceramic matrix composite as taught by Morrison in order to apply a known technique, in this case designing a gas turbine engine, to a known device ready for improvement, in the case a gas turbine engine, to yield a predictable result of providing high temperature stability for the seal as taught by Morrison (Col. 3:57-66).
In regards to claim 13, Alvanos in view of Reynolds and Al-Luhaibi teach the invention as discussed above for claim 12. However, Alvanos in view of Reynolds and Al-Luhaibi doesn’t teach rotors surrounded by seal segments formed from a CMC composite. Morrison teaches seal .
Claims 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alvanos (U.S. 2016/0186583) in view of Reynolds (U.S. 2018/0163552) and Al-Luhaibi (THERMAL ANALYSIS OF COOLING EFFECT ON GAS TURBINE BLADE, International Journal of Research in Engineering and Technology, Volume: 03 Issue: 03 | Mar-2014), as applied to claim 1 above, and in further view of Sabnis (U.S. Patent No. 10,047,699). 
Regarding claims 17 and 19, Alvanos in view Reynolds and Al-Luhaibi teaches the invention essentially as claimed as discussed above for claim 1 except the fan diameter is in range of 225 cm to 400 cm and the maximum net thrust of the engine at sea level is in the range of 160 kN to 550 kN. Sabnis teaches various jet engine designs similar to the jet engines described in Alvanos, Reynolds and Al-Luhaibi. For example, Sabnis teaches the fan tip diameter is between 127 cm and 406 cm (Col.2:13-15) and the maximum net thrust is between about 16,000 lbf (71 kN) and 120,000 lbf (533 kN) (Col. 2:23-25). Thus, Sabnis teaches a value in each of the ranges of claims 17 and 19.  It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to modify Alvanos in view Reynolds and Al-Luhaibi to provide the fan diameter is in range of 225 cm to 400 cm and the 
Response to Arguments
Applicant’s arguments with respect to the pending claims have been carefully considered
but are moot because the arguments do not apply to the new grounds of rejection described above. However, to the extent possible Applicant arguments have been addressed in the body of the rejections above, at the appropriate locations. 
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355.  The examiner can normally be reached on M-F: 7:30 am-5 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/D.P.O./Examiner, Art Unit 3741   

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741